DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on January 14, 2022 and May 2, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein the first transistor and the second transistor are formed over the substrate, wherein the substrate comprises an anti-punch-through region in a top portion of the substrate, and wherein the anti-punch-through region extends continuously below the first channel region, the second channel region, and the source/drain region”, as recited in independent claims 1 and 14 and “the multi- layer semiconductor stack comprising alternating layers of a first semiconductor material and a second semiconductor material different from the first semiconductor material, the multi-layer semiconductor stack comprising a first etch stop layer of the first semiconductor material and a second etch stop layer of the second semiconductor material; etching the multi-layer semiconductor stack to form a first opening exposing the semiconductor substrate; forming a third semiconductor material filling the first opening; removing the first etch stop layer; etching the multi-layer semiconductor stack and the semiconductor substrate to form a first nanostructure extending from the semiconductor substrate; etching the third semiconductor material and the semiconductor substrate to form a first fin extending from the semiconductor substrate; removing the second etch stop layer”, as recited in independent claim 7.
Claims 2-6, 8-13, 15-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiang et al (US Publication No. 2019/0355724)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811